ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Meredith Stradley on 2/22/2022.

The application has been amended as follows: 
In claim 1, line 12, after the phrase “introducing the restructured meat pieces”, delete “, optionally”. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is the independent claim. 
The prior art does not reasonably teach or suggest the combination of features now recited (see e.g., 11/22/2021 remarks, p. 10). The prior art fails to teach “sterilizing the packaged wet pet food product by heating the product in the package to a temperature of at least 80°C, which causes a Maillard reaction to occur, forming one or more of: at least 1.7 mg/kg of substituted thiazoles selected from 2-acetylthiazole, 2-methylthiazole, 4-methylthiazole and combinations thereof; at least 0.45 mg/kg of Strecker aldehydes selected from methional, 2-methylbutanal, 3-methylbutanal and combinations thereof; at least 1.5 mg/kg of substituted furans and furanones selected from 4-hydroxy-2,5-dimethy1-3(2H)-furanone, 4-hydroxy-5-methyl-3(2H)-furanone, 3-.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coupe Anita can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter A Moore/Primary Examiner, Art Unit 3619